DETAILED ACTION
Claims 1-18 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 1, line 6, it appears that the term “CoG height” should be changed to “vehicle CoG height.”  See, e.g., Claim 1, line 12, and Claim 2, line 3.
Regarding Claim 4, line 3, it appears that the term “distance” should be changed to “nominal distance.”
Regarding Claim 13, line 4, it appears that the term “distance” should be changed to “nominal distance.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since there is no antecedent basis for each of the terms “CoG height” and “mass” recited in line 6.  
 Claim 10 is rejected since there is no antecedent basis for each of the terms “CoG height” and “mass” recited in line 8.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Gao et al. (WO 2021/143778 A1) discloses extracting a marker point cloud from a single-frame scanning point cloud, randomly collecting a preset number of center of gravity points, and acquiring a polygon constructed using the center of gravity points, but does not disclose the claimed controller configured to estimate the claimed CoG height and claimed mass of the vehicle during a steady-state operating condition, as recited in Claim 1, among other things.  
Gan (U.S. Pat. No. 11,199,614 B1) discloses a coordinate system of a camera of an autonomous vehicle calibrated to a coordinate system of a LIDAR module but does not disclose the claimed controller configured to estimate the claimed CoG height and claimed mass of the vehicle during a steady-state operating condition, as recited in Claim 1, among other things.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833